DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ikeyama et al. (WO 2017-170391).  The US equivalent of Ikeyama et al. (US 20190023052 to Oshima et al.) will be used for citations.
	Regarding claim 19, Oshima et al. disclose “a key plate precursor (paragraph 99) comprising:  	an aluminum support (paragraph 129);  	a protective layer on the aluminum support (paragraph 388); and  	a non-photosensitive layer between the aluminum support and the protective layer (paragraph 388),  	wherein a thickness of the protective layer is 0.2 µm or greater (paragraph 388: coating amount of 1.8 g/m2 results in a layer thicker than 0.2 µm), and in a case where a Bekk 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanaka et al. (US 2007/0231740) in view of Koizuma (US 2006/0046186). 	 	Regarding claim 1, Yanaka et al. disclose “a planographic printing plate precursor (title) comprising in the following order, on an aluminum support (abstract, paragraph 271):  	an image recording layer (abstract, paragraph 87); and a  	protective layer (abstract),  	wherein a thickness of the protective layer is 0.2 µm or greater (paragraph 54: based on the density of the materials in the protective layer, a density of the protective layer is greater than 1 g/cm3: therefore a coating weight of 3 g/m2 corresponds to a thickness of 3 µm).”   	Regarding the limitation “an arithmetic average height Sa of a surface of an outermost layer on a side where the image recording layer is provided is in a range of 0.1 µm to 20 µm, it has been held that when the claimed and prior art are at least substantially identical, properties are presumed inherent.  See MPEP §2112.01.  In this case, the protective layer of Yanaka et al. has the same components, including the particles, as Applicant (see Table 2, Example 5).  Therefore, the recited property of the arithmetic average height is presumed to be met. 	Yanaka et al. fail to disclose “in a case where a Bekk smoothness of a surface of an outermost layer on a side opposite to a side where the image recording layer is provided is denoted by b seconds, the following Expression (1) is satisfied: 	b ≤ 1000.” 	However, Koizuma teaches providing the back side of a printing plate precursor with a Bekk smoothness of 100 seconds or less (abstract) in order to achieve a precursor with superior handling property (paragraph 227). Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide the back side of the precursor of Yanaka et al. with a Bekk smoothness of 100 seconds or less in order to achieve a precursor with superior handling property. 	Regarding claim 2, Koizuma further discloses “wherein the b seconds as the Bekk 2 or less (Table 1: Examples 3-5.  Based upon the amount of the particles added and their size, this limitation is presumed met).”  	Regarding claim 6, Koizuma further discloses “wherein the particles having an average particle diameter of 0.5 µm to 20 µm are at least one selected from the group consisting of organic resin particles and inorganic particles (paragraph 52).” 	Regarding claim 8, Yanaka et al. further disclose “wherein the image recording layer contains an infrared absorbing agent (paragraph 87), a polymerization initiator (paragraph 87), a polymerizable compound (paragraph 87), and a polymer compound (paragraph 226).” 	Regarding claim 10, Yanaka et al. further disclose “which contains two or more kinds of the polymerizable compounds (paragraph 99).” 	Regarding claim 11, Yanaka et al. further disclose “wherein the polymerization initiator is an onium salt (paragraph 116).” 	Regarding claim 12, Yanaka et al. further disclose “wherein the protective layer contains 
 	a ≤ 1000 (paragraphs 23 and 24).” 	Regarding claim 15, Yanaka et al. and Koizuma as combined disclose “wherein in a case where the Bekk smoothness of the surface of the outermost layer on the side opposite to the side where the image recording layer is provided is denoted by b seconds and a Bekk smoothness of a surface of an outermost layer on a side where the image recording layer is provided is denoted by a seconds, the following Expressions (1), (3) and (4) are satisfied: 	b ≤ 1000   (1) (abstract of Koizuma)
 	a ≤ 1000   (3) (paragraphs 23 and 24 of Yanaka et al.) 	1/a + 1/b ≥ 0.002  (abstract of Koizuma and paragraphs 23 and 24 of Yanaka et al.).” 	Regarding claim 16, Yanaka et al. and Koizuma as combined further disclose “wherein a total value of an arithmetic average height Sa of the surface of the outermost layer on the side opposite to the side where the image recording layer is provided and an arithmetic average height Sa of a surface of an outermost layer on a side where the image recording layer is provided is greater than 0.3µm and 20 µm or less (since the layers of Yanaka et al. as modified are at least substantially identical to that claimed, this property is presumed to be met.  See MPEP §2112.01).” 	Regarding claim 17, Yanaka et al., as modified, further discloses “a planographic printing plate precursor laminate which is obtained by laminating a plurality of the planographic printing plate precursors according to claim 1 (paragraph 12),  	wherein an outermost layer on a side where the image recording layer is provided and .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanaka et al. in view of Taguchi et al. (US 2008/0268372).  	Regarding claim 9, Tanaka et al., as modified, disclose all that is claimed, as in claim 8 above, including that the binder polymer should be chosen to have good film properties (paragraph 226), but fail to disclose “wherein the polymer compound is a polymer compound including styrene and/or acrylonitrile as a constitutional unit.”. However, Taguchi et al. teach using styrene as a constitutional unit of a binder polymer in order to have desired film properties and printing durability (paragraph 47).” Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use styrene as a constitutional unit of the binder polymer of Tanaka et al. in order to have desired film properties and printing .
Claims 1-3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanaka et al. in view of Ikeyama et al. (WO 2017-170391).  The US equivalent of Ikeyama et al. (US 20190023052 to Oshima et al.) will be used for citations.
 	Regarding claim 1, Yanaka et al. disclose “a planographic printing plate precursor (title) comprising in the following order, on an aluminum support (abstract, paragraph 271):  	an image recording layer (abstract, paragraph 87); and a  	protective layer (abstract),  	wherein a thickness of the protective layer is 0.2 µm or greater (paragraph 54: based on the density of the materials in the protective layer, a density of the protective layer is greater than 1 g/cm3: therefore a coating weight of 3 g/m2 corresponds to a thickness of 3 µm).”   	Regarding the limitation “an arithmetic average height Sa of a surface of an outermost layer on a side where the image recording layer is provided is in a range of 0.1 µm to 20 µm, it has been held that when the claimed and prior art are at least substantially identical, properties are presumed inherent.  See MPEP §2112.01.  In this case, the protective layer of Yanaka et al. has the same components, including the particles, as Applicant (see Table 2, Example 5).  Therefore, the recited property of the arithmetic average height is presumed to be met. 	Yanaka et al. fail to disclose “in a case where a Bekk smoothness of a surface of an outermost layer on a side opposite to a side where the image recording layer is provided is denoted by b seconds, the following Expression (1) is satisfied: 	b ≤ 1000.” 	However, Oshima et al. teach providing the back side of a printing plate precursor with a backcoat layer having a Bekk smoothness of 200 seconds or less (paragraph 100) in order to achieve a precursor with superior handling property which can be stacked without an interleaving paper and which prevents scratches (paragraph 24). Therefore, at the time of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853